Citation Nr: 0718864	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
and/or depressive disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and/or hiatal hernia.

3.  Entitlement to service connection for tension headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


REMAND

For the reasons below, the Board remands the appeal to the RO 
via the Appeals Management Center, in Washington, D.C., for 
further evidentiary development.  VA will notify the veteran 
if he needs to take further action.

Anxiety Disorder/Depressive Disorder

At the April 2006 Board hearing before the undersigned, the 
veteran testified that, during service, he was treated once 
for anxiety.  His service medical records reflect such 
treatment in February 1973.  At that time, the veteran 
reportedly had "[f]amily problems" that "culminate[d] in 
anxiety-tension headaches."  The veteran also testified that 
he was treated for anxiety within a year after discharge from 
active duty.  However, to the extent the claims file reflects 
post-service private clinical records dated in the early 
1970s, such records do not document a diagnosis of 
psychiatric disorder.  Post-service clinical records, 
particularly those dated in and after the mid-1990s, reflect 
diagnoses of anxiety, depression, and panic disorder.  The 
veteran should be afforded a VA compensation and pension 
(C&P) "mental disorders" examination to determine what 
psychiatric disorder(s) the veteran now has and whether any 
such disorder is etiologically related to anxiety for which 
he was treated in service.  38 C.F.R. § 3.159 (c)(4).  

GERD/Hiatal Hernia

At the Board hearing, the veteran testified he was treated 
for gastrointestinal symptoms during service.  The service 
medical records include evidence of treatment in November 
1972, for "gastrointestinal upset."  After service, from 
the late 1970s, the veteran has been treated for 
gastrointestinal problems diagnosed to include GERD.  A VA 
C&P medical examination is warranted to determine what 
gastrointestinal disorder(s) is/are manifested and its, or 
their, etiology.  38 C.F.R. § 3.159 (c)(4).  

Tension Headaches

As noted above, the veteran complained of anxiety and tension 
headaches in February 1973.  Other service medical records, 
dated in January 1973, reflect treatment for various 
symptoms, including headaches, although that treatment 
apparently was associated with a cold.  The RO denied the 
claim essentially on the grounds that chronic residuals of 
headaches in service are not demonstrated.  The veteran, 
however, reports that he still has headaches and asserts that 
they are residuals of tension headaches noted in service.  
Under the circumstances, the Board concludes that a VA C&P 
examination is warranted to determine the nature and etiology 
of present complaints of headaches.  38 C.F.R. § 3.159 
(c)(4).  

The Board directs the following actions:

1.  Ask the veteran to identify any 
sources of non-VA medical evidence 
pertinent to his psychiatric problems, 
GERD/hernia, or headaches not previously 
identified.  If the veteran does so, and 
he wishes VA to consider evidence from 
those sources before readjudicating his 
appeal, then he should identify the 
sources of such records.  If he does so, 
then assist the veteran in securing the 
missing items consistent with the duty to 
assist and controlling laws and 
regulations.  Also ask the veteran to 
inform VA whether he has had more recent 
private medical treatment for psychiatric 
problems, GERD/hernia, or headaches from 
the providers whose records are now in the 
claims file.  If so, he should inform VA 
as to which providers treated him and 
approximate dates of treatment.  If he 
does so respond, then ensure that any 
missing private clinical records are 
associated with the claims file.  Include 
in the correspondence to the veteran 
notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Also 
advise him that he may submit any missing 
items himself if he has them and he 
believes they might be pertinent to any of 
his claims.   

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
appeal is on remand status.  

3.  After completing all of the above, 
arrange for the veteran to undergo 
appropriate C&P examination(s) as 
warranted to (a) determine what diagnoses 
are warranted as to claimed anxiety 
disorder, depressive disorder, GERD, 
hiatal hernia, and tension headaches; and 
(b) their etiology.  

The veteran's claims file, including a 
complete copy of this remand order and all 
new evidence and information added to the 
record as a result of action taken 
consistent with the above, should be made 
available to the examiner(s) for review 
prior to the examination.

For each diagnosis, the examiner(s) should 
state whether it is at least as likely as 
not (by a probability of 50 percent) 
etiologically related to active service, 
and explain the rationale and bases for 
any etiology opinion given, citing, for 
instance, current clinical findings, 
medical evidence of record, including 
service medical records, and other medical 
history that has bearing on the issue of 
etiology.   

4.  After completing all of the above, 
readjudicate the three issues on appeal.  
If any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

